Citation Nr: 1228197	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  05-21 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for proliferative diabetic retinopathy of the left and right eyes, with juxtafoval cystoid macular edema and cataracts. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2009, the Veteran testified before the undersigned Veterans Law Judge at the Waco, Texas RO. A Copy of the hearing transcript has been associated with the claims file. 

The Board remanded the Veteran's claim for additional development in June 2009 and July 2011. The case is once again before the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of a total disability evaluation due to individual unemployability as a result of service-connected disabilities and the issue of service connection for bilateral peripheral neuropathy as secondary to the service-connected degenerative disc disease of the lumbar spine have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1. The Veteran's best distant vision obtainable after correction is no worse than 20/30 in the right eye and 20/60 in the left eye. 

2. The record indicates that the Veteran underwent cataracts surgery on May 26, 2009.

3. Prior to August 8, 2008, the Veteran had a normal field of vision. 

4. Beginning on August 8, 2008, the symptomatology associated with the Veteran's bilateral eye disabilities included some loss in the visual field, but with visual field concentric contraction greater than 45 degrees in each eye. 


CONCLUSIONS OF LAW

1. From August 8, 2008 through May 25, 2009, the criteria for a 20 percent disability rating, but no higher, for the service-connected bilateral eye disabilities were met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.75, 4.76, 4.84a Diagnostic Codes 6028, 6061-6079, 6080 (2008) (i.e., as in effect prior to December 10, 2008); Fenderson v. West, 12 Vet. App. 119 (1999).

2. Beginning on May 26, 2009, the criteria for a 30 percent disability rating, but no higher, for the service-connected bilateral eye disabilities were met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.75, 4.76, 4.84a Diagnostic Codes 6028, 6029, 6061-6079, 6080 (2008) (i.e., as in effect prior to December 10, 2008); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1). 

In January 2007 and February 2007, the RO provided VCAA notice with respect to the Veteran's claim for service connection for an eye disability. The RO granted service connection for a left eye disability in a January 2008 rating decision. Service connection was established for the Veteran's right eye in a July 2008 rating decision. 

In cases like this one, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The current appeal is a result of a notice of disagreement with the initial rating assigned, and thus gives rise to no further duty to notify under VCAA. See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA and private treatment records, multiple statements from the Veteran, an internet article discussing diabetic retinopathy, the January 2009 hearing transcript, and two VA examination reports. The claims folder also contains a January 2011 report of contact wherein the Veteran stated that he has no further evidence or information to submit. 

As noted in the Introduction, the Veteran's claim was remanded by the Board in June 2009 and July 2011. Specifically, in June 2009, the Board remanded the Veteran's claim in order to gather any additional relevant medical records. The appeal was remanded in July 2011 in order to schedule him for a VA examination. 

Following the June 2009 remand, the AMC informed the Veteran that the authorization form he had previously submitted had expired and requested that he complete and return a VA Form 21-4142 authorizing VA to obtain his private treatment records. See a December 2010 letter. The record indicates that the Veteran subsequently contacted VA and reported that his eye doctor had submitted his treatment records to VA and "will not offer [any] information." See a January 2011 Report of Contact. The Veteran did not submit a new authorization form and, as a result, the Veteran's recent private treatment records have not been associated with his claims folder. His VA treatment records, however, are contained in his claims folder. 

Following the July 2011 remand, the Veteran was afforded a VA examination in September 2011. While the examiner did not include a Goldmann Perimeter Chart for each eye as requested by the Board, the examination indicates that such a test was conducted and the findings were included in the examiner's report. The Veteran has not been prejudiced by the lack of a completed Goldmann Perimeter Chart because the September 2011 VA examination report contains the findings necessary to evaluate the Veteran's eye disabilities. 

Based on the above, the record indicates that the Board's remand instructions have been substantially complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

The Veteran was provided with VA examinations in June 2007 and September 2011. The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria. See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  

While the record does not reflect that the June 2007 examiner reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiner considered the Veteran's previous treatment and symptomatology, as reported by the Veteran which is consistent with that contained in the Veteran's claims folder. 

The Board therefore concludes that the examinations are adequate for rating purposes. See 38 C.F.R. § 4.2 (2011).  

The record indicates that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2011). The Veteran has been accorded the opportunity to present evidence and argument in support of his claim. He exercised the option of a personal hearing and was afforded one in January 2009 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained. While the Board requested the Veteran submit, or authorize VA to obtain, his private treatment records in December 2010, he did not submit any additional records or authorize VA to obtain any such records on his behalf. See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits). The Court has held that '[t]he duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.' See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Merits of the Claim

The Veteran seeks an initial disability rating in excess of 10 percent for his service-connected eye disabilities. Having carefully considered the claim in light of the record and the applicable law, the Board finds that an increased initial staged rating is warranted.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating. At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

The criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date. 73 Fed. Reg. 66543 (November 10, 2008). Here, the claim for service connection was received in August 2006. Therefore, the rating criteria revised effective December 20, 2008, are not applicable.

Here, the Veteran's bilateral eye disabilities are currently rated under Diagnostic Codes 7913-6079 (diabetes mellitus - impairment of central visual acuity). See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a. Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008). The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye. 38 C.F.R. § 4.83a, Table V.

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/50 or 20/40; (2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40; or (5) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, DCs 6074, 6076, 6077, 6078 (2008).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50. 38 C.F.R. § 4.84a, DCs 6073, 6076 (2008).

A 50 percent disability rating is warranted for: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; or (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye. 38 C.F.R. 4.84a, Diagnostic Codes 6073, 6076, 6078 (2008).

A 60 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; and (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100. 38 C.F.R. 4.84a, Diagnostic Codes 6073, 6076 (2008).

A 70 percent disability rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; and (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye. 38 C.F.R. 4.84, Diagnostic Codes 6072, 6075 (2008).

A 100 percent disability rating is warranted for corrected visual acuity to 5/200, bilaterally. 38 C.F.R. § 4.84, Diagnostic Code 6071 (2008).

As the Veteran's service-connected eye disabilities include cataracts, Diagnostic Code 6028 (Cataract, senile, and others) is also relevant. This diagnostic code provides that preoperative cataracts are rated based on impairment of vision, and postoperative traumatic cataracts are rated on impairment of vision and aphakia. 38 C.F.R. § 4.84a (2008).

Under Diagnostic Code 6029 (aphakia), a minimum 30 percent evaluation will be assigned for unilateral or bilateral aphakia, which is not to be combined with any other rating for impaired vision. When only one eye is aphakic, the eye having poorer corrected visual acuity will be rated on the basis of its acuity without correction. When both eyes are aphakic, both will be rated on corrected vision. The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however, not better than 20/70 [6/21]. Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision. See 38 C.F.R. § 4.84a, DC 6029 (effective prior to December 10, 2008).

An April 2009 VA treatment record reported that the Veteran was scheduled to undergo cataract extraction of both eyes. He was informed that his vision "may not improve as much as hoped [because] of prior diabetic damage." In a July 7, 2009 statement, the Veteran reported that his eyesight had not improved in the six weeks following his cataracts surgery. While the record does not include the surgery report or any follow-up treatment records, based on the dates provided his July 2009 statement, it can be determined that the Veteran underwent cataracts surgery approximately on May 26, 2009. 

As noted, the diagnostic codes governing cataracts instruct to rate based on impairment of vision and aphakia following surgery. The diagnostic code governing aphakia provides that a minimum 30 percent evaluation will be assigned for unilateral or bilateral aphakia. Accordingly, a 30 percent rating is warranted from the date of the Veteran's cataracts surgery, May 26, 2009.

Diagnostic Code 6029 also provides instructions for rating based on visual impairment. Specifically, "the corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however, not better than 20/70." 

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required. 38 C.F.R. § 4.75.

During an April 2006 VA diabetes mellitus examination, the Veteran's corrected visual acuity was 20/15 in his right eye and 20/20 in his left. 

An August 2006 VA ophthalmology clinic treatment record documented the Veteran's complaints of decreased visual acuity in his left eye. A clinical examination revealed cataracts in both eyes. His best correctable distant visual acuity was recorded as 20/25 +1 in the right eye and 20/40 -2 in his left eye. 

A September 2006 private treatment record noted that the Veteran's visual acuity was 20/20 in the right eye and 20/40 in his left eye. He was observed to have "early nuclear sclerotic cataract bilaterally." 

During the June 2007 VA examination, the Veteran reported that he did not experience any eye pain but complained of blurred vision and a loss of part of the visual field in his left eye. It was noted that Veteran's ophthalmologic treatment consisted of two injections to his left eye and prescription glasses. Upon clinical examination the Veteran demonstrated best correctable distant visual acuity of 20/20 -1 in the right eye and 20/60 in his left eye. 

A June 2007 VA ophthalmology treatment record documented that he did not have diplopia. His Goldmann visual fields were noted to be normal in both eyes. A private treatment record from June 2006 documented visual acuity of 20/20 in the right eye and 20/40 -1 in the left eye.

A February 5, 2008 VA treatment note documented that the Veteran has bilateral diabetic retinopathy. It was reported that his retinopathy of the right eye has been mild and has not required any treatment. However, his retinopathy in the left eye has caused juxtafoval cystoid macular edema which has required several injections into reduce swelling and improve vision. A treatment record created three days later noted that the Veteran underwent an intravitreal triamcinolone acetonide (Kenalog) (IVK) injection in his left eye and that his left eye vision was 20/50. 

In a January 2009 treatment note, the Veteran's demonstrated best correctable distant visual acuity of 20/30 in his right eye and 20/40 -2 in his left eye. In October 2009, the Veteran's vision was described as 20/20 in the right eye and 20/40 in the left. (While cognizant that the October 2009 VA treatment record reports that the Veteran had 20/40 -14 vision in his left eye, the report of -14 diopters is clearly a typographic error and is inconsistent with the remaining evidence of record. Moreover, even if the treatment note was reporting -4 diopters, there would not be a difference of more than 4 diopters between the two eyes. C.f. 38 C.F.R. § 4.75.)

The Veteran complained of burning, watering and itching in both eyes during the September 2011 VA examination. He also complained of floaters/lightning flashes, blurred vision and halos around lights in his left eye. A clinical examination revealed best correctable distant visual acuity of 20/30 +1 in the right eye and 20/40 -1 in the left eye. The VA examiner stated that keratoconus, diplopia, and diabetic retinopathy were not present but diagnosed the Veteran with macular degeneration and pseudophakia in both eyes and post perimacular laser treatments in the left macula. 

After review of the evidence, the Board finds that the Veteran's service-connected bilateral eye disability does not more nearly approximate the criteria for an evaluation in excess of 10 percent during the appeal period based on central visual acuity impairment.

When one eye has distant corrected visual acuity of 20/30, which is the worst corrected visual acuity noted for the Veteran's right eye, the other eye would need to be much worse than the actual findings of 20/60 noted above to warrant an evaluation in excess of 10 percent. Consequently, the above reported corrected visual acuity does not show sufficient visual loss to warrant the assignment of an evaluation in excess of 10 percent for bilateral eye disability.

As noted, under Diagnostic Code 6029, the corrected vision of one or both eyes will be taken one step worse than the ascertained value, however, not better than 20/70. Accordingly, the Veteran's distant visual acuity of 20/30 becomes 20/40 for his right eye, and the corrected visual acuity of 20/60 in the left eye becomes 20/70. Applying these results, however, still results in a 10 percent disability rating. See Diagnostic Code 6079.

Diagnostic Code 6028 instructs to rate based on impairment of vision. In addition to the loss of visual acuity described above, the record also indicates that the Veteran has a decreased field of vision. As such Diagnostic Code 6080 (field of vision impairment) is for application.

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55. The total visual field is 500 degrees.

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians. The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. The degrees lost are then added together to determine the total degrees lost. This is subtracted from 500. The difference represents the total remaining degrees of visual field. The difference divided by 8 represents the average contraction for rating purposes. 38 C.F.R. § 4.76a.

Diagnostic Code 6080 provides that bilateral concentric contraction of the visual field to 60 degrees but not to 45 degrees warrants a 20 percent rating or is rated as equivalent to visual acuity of 20/50. Bilateral concentric contraction to 45 degrees but not to 30 degrees warrants a 30 percent rating or is rated as equivalent to visual acuity of 20/70. Bilateral concentric contraction to 30 degrees but not to 15 degrees warrants a 50 percent rating, or is rated as equivalent to visual acuity of 20/100. Bilateral concentric contraction to 15 degrees but not to 5 degrees warrants a 70 percent rating, or is rated as equivalent to visual acuity of 20/200. Bilateral concentric contraction to 5 degrees warrants a 100 percent rating, or is rated as equivalent to visual acuity of 5/200. Bilateral loss of the nasal half of the visual field warrants a 20 percent rating, or is rated as equivalent to visual acuity of 20/50, while bilateral loss of the temporal half of the visual field is evaluated as 30 percent disabling or as equivalent to visual acuity of 20/70. 38 C.F.R. § 4.84a, DC 6080.

Testing conducted during the September 2011 VA examination revealed the following degrees at each meridian:




Meridians

Temporally
(85)
Down
Temporally
(85)
Down
(65)
Down
Nasally
(50)
Nasally
(60)
Up nasally
(55)
Up
(45)
Up
Temporally
(55)
Right
75
67
55
45
50
44
33
45
Left
76
67
60
42
39
42
10
40

The total remaining visual field is 414 degrees in the right eye, which, when divided by the eight meridians indicates that the average contraction of the visual field is 51.75. The results for the left eye show visual field concentric contraction of 47 degrees (376 divided by 8). 

Notably, there is no loss of the temporal, nasal, inferior or superior halves of the visual field. Concentric contraction of visual field with remaining field of 51 and 47 degrees warrants a 20 percent rating for under the old rating criteria. 38 C.F.R. §§ 4.84a, Diagnostic Code 6080 (2008). A higher rating would not be warranted unless the average contraction of the visual field in both eyes was less than 45 degrees or if the average contraction in one eye was less than 15 degrees. Id.  

The record does not include any field of vision findings between the June 2007 VA treatment record, which reported that his Goldmann visual fields were normal in both eyes, and the September 2011 VA examination which describes an impairment in the Veteran's field of vision. 

In this capacity, the Board notes that the Veteran issued a statement in August 2008 which can be read to include complaints of a diminished visual field. 

As the Veteran is competent to testify that his field of vision is worsening, the Board finds that the service-connected disability picture more nearly approximated the criteria warranting an increased rating of 10 percent beginning on date of his statement, August 8, 2008.

Thus, on this record, the Board finds that the service-connected bilateral eye disabilities should be rated as 20 percent disabling under Diagnostic Code 6080 beginning on August 8, 2008.

In an August 2007 statement, the Veteran argued that he had corrected vision of 20/200 in his left eye. The Board has considered the Veteran's statements, however his visual acuity is determined from the tests reported above, to the extent the Veteran contends that he has corrected vision of 20/200 in his left eye, his statements do not constitute competent evidence and cannot be accepted by the Board. See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). The evidence of record does not indicate that the Veteran has the necessary medical training to conduct his own Snellen test. 

In July 2009, the Veteran argued that treatment for his left eye macular edema has involved injections and a laser procedure. He stated that this laser procedure has scarred his retina and that he should therefore be rated based on his retina disability. The record indicates, however, that the Veteran has not been service-connected for residuals of a laser procedure or a scarred retina and, therefore, rating the Veteran's eye disabilities based on a retina scar is not appropriate. 

The Veteran has also argued that he should be awarded separate disability ratings for each eye. However, the Veteran's disability is manifested by bilateral impaired visual acuity, bilateral impaired visual field, and bilateral residuals of his bilateral cataracts surgery. Separate ratings for each eye would clearly be duplicative because the symptomatology overlaps, and the diagnostic criteria itself rates the disability with consideration of both eyes, and, therefore, separate ratings are not permissible in this case. 

In conclusion, based on the above, the record indicates that an increased rating of 20 percent is warranted from August 8, 2008 through May 25, 2009 and a 30 percent rating is warranted thereafter. The Veteran's appeal is granted to this extent.

Under Floyd v. Brown, 9 Vet.App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96. However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet.App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet.App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the record indicates that the Veteran's eye disabilities include macular edema. Since the rating schedule does not address such symptomatology, the Veteran's disability falls outside the disability picture has been contemplated by the ratings schedule.

With respect to the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment. See 38 C.F.R. § 3.321(b)(1). In this case, there is no indication that the Veteran has required frequent hospitalizations for his eye disabilities. In fact, it does not appear that the Veteran has been hospitalized at all for this disability. 

With respect to employment, the evidence of record indicates that the Veteran is unemployed. In a July 2009 statement, the Veteran reported that he stopped working due to the stress of his job and did not mention his eye disabilities. Moreover, the fact that the Veteran is currently unemployed is not determinative. The ultimate question is whether the Veteran, because of his service-connected disability, is incapable of performing the physical and mental acts required by employment. See Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993). In this case there is no medical evidence that the Veteran's service-connected eye disabilities would have marked interference with employment. See Van Hoose, supra [noting that the disability rating itself is recognition that industrial capabilities are impaired]. While the Veteran has reported that he had difficulty passing his driver's license, he subsequently reported that he passed his test and is still driving. See statements from the Veteran dated May 2008 and August 2008. In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.







	(CONTINUED ON NEXT PAGE)


ORDER

An increased staged rating of 20 percent from August 8, 2008 through May 25, 2009 and 30 percent on and after May 26, 2009, is granted for the for the service-connected diabetic retinopathy of both eyes, with juxtafoval cystoids macular edema and cataracts, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


